 1

 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 6
       DeAngelo A Green,
 7                                                         No. 3:17-cv-05898-RBL-DWC
 8                                    Plaintiff,
              v.                                           ORDER ADOPTING REPORT AND
 9                                                         RECOMMENDATION
       Margaret Gilbert et al.,
10                                    Defendants.
11

12          The Court, having reviewed the Report and Recommendation of Magistrate Judge David

13   W. Christel, objections to the Report and Recommendation, if any, and the remaining record,

14   does hereby find and ORDER:
15
            (1)     The Court adopts the Report and Recommendation.
16
            (2)     Defendants’ Motion for Summary Judgment (Dkt. 95) is granted, and the case is
17                  closed.

18          (3)     The Clerk is directed to send copies of this Order to Plaintiff, counsel for
                    Defendants, and to the Hon. David W. Christel.
19

20
            DATED this 19th day of Aug/2019.
21

22

23                                                         A
                                                           Ronald B. Leighton
24
                                                           United States District Judge
25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
